

Exhibit 10.4
FIRST LIEN SECURITY AGREEMENT

dated as of

July 1, 2015

among

THE GRANTORS IDENTIFIED HEREIN

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent




--------------------------------------------------------------------------------





TABLE OF CONTENTS
_________________________
 
PAGE
 
 
ARTICLE 1
Definitions
 
 
Section 1.01.  Credit Agreement
1
Section 1.02. Other Defined Terms
1
 
 
ARTICLE 2
Pledge of Securities
 
 
Section 2.01.  Pledge
4
Section 2.02.  Delivery of the Pledged Securities
5
Section 2.03. Representations, Warranties and Covenants
5
Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests
7
Section 2.05. Registration in Nominee Name; Denominations
8
Section 2.06. Voting Rights; Dividends and Interest
8
 
 
ARTICLE 3
Security Interests in Personal Property
 
 
Section 3.01.  Security Interest
10
Section 3.02. Representations and Warranties
12
Section 3.03. Covenants
13
 
 
ARTICLE 4
Remedies
 
 
Section 4.01.  Remedies Upon Default
16
Section 4.02. Application of Proceeds
17
Section 4.03.  Grant of License to Use Intellectual Property
18
Section 4.04.  Effect of Securities Laws
19
Section 4.05. Deficiency
19
Section 4.06. FCC Authorizations; Related Collateral
19
 
 
ARTICLE 5
Subordination
 
 
Section 5.01. Subordination
20
 
 
ARTICLE 6
Miscellaneous
 
 
Section 6.01.  Notices
20
Section 6.02. Waivers; Amendment
20
Section 6.03. Administrative Agent’s Fees and Expenses; Indemnification
21
Section 6.04. Successors and Assigns
22
Section 6.05. Survival of Agreement
22
Section 6.06. Counterparts; Effectiveness; Several Agreement
22



i



--------------------------------------------------------------------------------




Section 6.07.  Severability
22
Section 6.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
22
Section 6.09.  Headings
23
Section 6.10. Security Interest Absolute
23
Section 6.11. Termination, Release or Subordination
23
Section 6.12. Additional Grantors
24
Section 6.13. Administrative Agent Appointed Attorney-in-Fact
24
Section 6.14. General Authority of the Administrative Agent
25
Section 6.15.  Reasonable Care
25
Section 6.16. Delegation; Limitation
25
Section 6.17.  Reinstatement
26
Section 6.18.  Intercreditor Agreements
26













Schedules
 
 
Schedule I
 
Subsidiary Parties
Schedule II
 
Pledged Equity and Pledged Debt
Schedule III
 
Commercial Tort Claims
 
 
 
Exhibits
 
 
Exhibit I
 
Form of Security Agreement Supplement
Exhibit II
 
Form of Perfection Certificate
Exhibit III
 
Form of Patent Security Agreement
Exhibit IV
 
Form of Trademark Security Agreement
Exhibit V
 
Form of Copyright Security Agreement





ii



--------------------------------------------------------------------------------





FIRST LIEN SECURITY AGREEMENT dated as of July 1, 2015 (as amended, restated,
amended and restated, supplemented and otherwise modified from time to time, the
“Agreement”), by and among the Grantors (as defined below) and Morgan Stanley
Senior Funding, Inc., as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).
Reference is made to the First Lien Credit Agreement dated as of July 1, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among EMC Acquisition,
LLC, a Delaware limited liability company (“Holdings”), Emerging Markets
Communications, LLC, a Delaware limited liability company (the “Borrower”), the
other guarantors from time to time party thereto, Morgan Stanley Senior Funding,
Inc., as Administrative Agent and Swing Line Lender, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
and Morgan Stanley Bank, N.A., as L/C Issuer. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the Subsidiary Parties (as defined below) are affiliates
of the Borrower, will derive substantial benefits from the extension of credit
by the Lenders pursuant to the Credit Agreement, and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit. It
is acknowledged and agreed by all parties hereto that this Agreement is executed
and effective on and from the Closing Date. Accordingly, the parties hereto
agree as follows:

ARTICLE 1
DEFINITIONS

Section 1.01.    Credit Agreement.
(a)Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.
(b)The rules of construction specified in Article 1 (including Sections 1.01
through 1.11) of the Credit Agreement also apply to this Agreement.



Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Accounts” has the meaning specified in Article 9 of the UCC.
“Administrative Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Borrower” has the meaning assigned to such term in the preliminary statements
to this Agreement.


1

--------------------------------------------------------------------------------




“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any use right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright Laws of the United States, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statements to this Agreement.
“General Intangibles” has the meaning specified in Article 9 of the UCC.
“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that is a Domestic Subsidiary that becomes a party to this Agreement
after the Closing Date.
“Intellectual Property” means all intellectual property of every kind and nature
throughout the world, including: (a) Patents, Copyrights, Trademarks, trade
secrets, intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing and (b)
renewals, extensions, supplements and continuations thereof.
“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.
“Lenders” has the meaning assigned to such term in the preliminary statements to
this Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party; provided, that Licenses shall not include any Excluded Assets.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, exists, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now or hereafter owned by
any third party, exists, and all rights of any Grantor under any such agreement.
“Patents” means all of the following: (a) all letters patent of the United
States, all registrations and recordings thereof, and all applications for
letters patent of the United States, including registrations, recordings and
pending applications in the USPTO; and (b) all reissues,


2



--------------------------------------------------------------------------------




continuations, divisionals, continuations-in-part, improvements or extensions
thereof, including the right to make, use and/or sell the inventions disclosed
or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Grantor.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means the Pledged Equity and Pledged Debt.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC.
“Registered Intellectual Property Collateral” means the Collateral consisting of
United States issued Patents, United States registered Trademarks and United
States registered Copyrights and, in each case, applications therefor.
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, fictitious business names, and other source or
business identifiers, now existing or hereafter adopted or acquired and whether
registered or unregistered, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any political subdivision thereof and all
extensions or renewals thereof; and (b) all goodwill connected with the use of
and symbolized thereby; provided, that “Trademarks” shall not include any
Excluded Assets.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as


3



--------------------------------------------------------------------------------




in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“USCO” means the United States Copyright Office.
“USPTO” means the United States Patent and Trademark Office.



ARTICLE 2
PLEDGE OF SECURITIES



Section 2.01.    Pledge. As security for the payment or performance in full of
the Secured Obligations, including the Guaranteed Obligations, each of the
Grantors hereby pledges to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest in all of such Grantor’s right,
title and interest in, to and under any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire right, title
or interest:
(i)all Equity Interests held by it, including without limitation, the Equity
Interests which are listed on Schedule II, and any other Equity Interests
obtained in the future by such Grantor and the certificates (if any)
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include (A) Excluded Assets or (B) for the avoidance of
doubt, Equity Interests in excess of 65% of the issued and outstanding Equity
Interests of (1) any Restricted Subsidiary that is a CFC Holding Company and (2)
any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by the Borrower or by any Subsidiary Guarantor;
(ii)(A) all debt securities owned by it, including without limitation, the debt
securities which are listed opposite the name of such Grantor on Schedule II,
(B) any debt securities obtained in the future by such Grantor and (C) the
promissory notes and any other instruments evidencing such debt securities (the
“Pledged Debt”);
(iii)all other property that may be delivered to and held by the Administrative
Agent pursuant to the terms of this Agreement;
(iv)subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;
(v)subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and
(vi)all Proceeds of any of the foregoing
(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”). For the avoidance of doubt, neither
“Pledged Collateral” nor any defined term used therein shall include any
Excluded Assets.


4



--------------------------------------------------------------------------------




TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 2.02.    Delivery of the Pledged Securities.
(a)As of the Closing Date, each Grantor has delivered or caused to be delivered
to the Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Equity evidenced by a certificate and, to the extent required to be
delivered pursuant to Section 2.02(b) below, any and all Pledged Debt; provided
that no Grantor shall be required to take any action to perfect the interest of
the Secured Parties in the Pledged Equity of Foreign Subsidiaries that are
Immaterial Subsidiaries, including but not limited to delivering any pledges
under the laws of any non-U.S. jurisdiction and delivering or causing to be
delivered any certificates evidencing such Pledged Equity. Each Grantor agrees
promptly (but in any event within 10 Business Days after receipt by such Grantor
or such longer period as the Administrative Agent may agree in its reasonable
discretion) to deliver or cause to be delivered to the Administrative Agent, for
the benefit of the Secured Parties, any and all Pledged Equity acquired after
the Closing Date that is evidenced by a certificate and, to the extent required
to be delivered pursuant to Section 2.02(b), any and all Pledged Debt acquired
after the Closing Date.
(b)Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.
(c)Upon delivery to the Administrative Agent, any Pledged Securities shall be
accompanied by stock or security powers, endorsements or allonges duly executed
in blank or other instruments of transfer reasonably satisfactory to the
Administrative Agent (other than instruments or documents requiring actions in
any non-U.S. jurisdiction related to Equity Interests of Foreign Subsidiaries).
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that failure to supplement Schedule
II shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.
(d)No actions in any non-U.S. jurisdiction or required by the Laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located, titled, registered or filed outside of the U.S. or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, that:
(a)As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;


5



--------------------------------------------------------------------------------




(b)the Pledged Equity issued by the Borrower or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable (if applicable);
(c)except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II to be owned by such Grantor, (ii) holds the same free and clear of
all Liens, other than (A) Liens created by the Collateral Documents and (B)
Liens permitted pursuant to Section 7.01 of the Credit Agreement, and (iii) if
reasonably requested by the Administrative Agent, will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 2.03(c)), however arising, of all Persons
whomsoever;
(d)as of the Closing Date, except for restrictions and limitations (i) imposed
or permitted by the Loan Documents, (subject to the terms of the Closing Date
Intercreditor Agreement) the Second Lien Loan Documents, Contractual Obligations
permitted pursuant to Section 7.09 of the Credit Agreement, or securities laws
generally, (ii) imposed by the Communications Act with respect to any proposed
transfer of control or assignment of a FCC Authorization, and (iii) in the case
of Pledged Equity of Persons that are not Subsidiaries, transfer restrictions
that exist at the time of acquisition of Equity Interests in such Persons (but
not entered into in contemplation thereof), the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or bylaw
provisions or contractual restriction of any nature that could reasonably be
expected to prohibit, impair, delay or otherwise affect, in each case, in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;
(e)the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate action or other organizational action;
(f)no approval, consent, exemption, authorization or other action, filing,
notice or registration is necessary to ensure the validity of the pledge
effected hereby, except for (i) approvals, consents, exemptions, authorizations,
or other actions by, or notices to, or filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties (or release existing Liens) under applicable U.S. law, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect;
(g)by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Equity to and continued possession by the
Administrative Agent in the State of New York, the Administrative Agent (for the
benefit of the Secured Parties) has a legal, valid and perfected first-priority
lien upon and security interest in such Pledged Equity as security for the
payment and performance of the Secured Obligations to the extent such


6



--------------------------------------------------------------------------------




perfection is governed by the UCC, subject only to Liens permitted by Section
7.01 of the Credit Agreement and the Enforcement Qualifications;
(h)by virtue of (i) the filing of UCC financing statements or other appropriate
filings, recordings or registrations prepared by the Administrative Agent based
upon the information provided to the Administrative Agent in the Perfection
Certificate for filing in the applicable filing office, in each case, as
required by the Collateral and Guarantee Requirement and Section 6.11 of the
Credit Agreement and (ii) delivery of the Pledged Debt to and continued
possession of the Pledged Debt by the Administrative Agent in the State of New
York, the Administrative Agent (for the benefit of the Secured Parties) has a
legal, valid and perfected security interest in respect of all Collateral in
which the Security Interest in the Pledged Debt may be perfected by filing or
recording in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC or by possession of the Pledged
Debt (subject, in each case, to the Enforcement Qualifications); and
(i)the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights set forth herein of the
Administrative Agent in the Pledged Collateral.
Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder without
further consent by the applicable owner or holder of such Equity Interests.
Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

Section 2.04.    Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity is, or
shall be, represented by a certificate unless the limited liability company
agreement or partnership agreement expressly provides that such interests shall
be a “security” within the meaning of Article 8 of the UCC; provided that,
regardless of whether such Pledged Equity is a “security” within the meaning of
Article 8 of the UCC, any and all certificates evidencing such Pledged Equity
shall be delivered to the Administrative Agent in accordance with Section 2.02.
If any limited liability company or limited partnership controlled by any
Grantor, the interest of which is pledged under Section 2.01, includes in its
limited liability company agreement or partnership agreement that any interests
in such limited liability company or such limited partnership be a “security” as
defined under Article 8 of the UCC, the applicable Grantor shall promptly
certificate any Equity Interests in any such limited liability company or such
limited partnership. To the extent an interest in any limited liability company
or limited partnership controlled by any Grantor and pledged under Section 2.01
is certificated or becomes certificated, (i) each such certificate shall be
delivered to the Administrative Agent, pursuant to Section 2.02(a) and (ii) such
Grantor shall fulfill all other requirements under Section 2.02 applicable in
respect thereof. To the extent an interest in any


7



--------------------------------------------------------------------------------




limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is an “uncertificated security” as defined under
Article 8 of the UCC, each Grantor shall not permit any issuer of such
uncertificated securities (other than (x) an uncertificated security credited on
the books of a Clearing Corporation or Securities Intermediary and (y) an
uncertificated security issued by a Person that is not a Restricted Subsidiary
of the Borrower) to (i) enter into any agreement with any Person, other than the
Administrative Agent, whereby such issuer effectively delivers “control” of such
uncertificated securities under the UCC to such Person, or (ii) allow such
uncertificated securities to become “certificated securities”, as defined under
Article 8 of the UCC, unless such Grantor complies with the procedures set forth
in this Section 2.04.

Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the Borrower two (2) Business Days prior written notice of its intent
to exercise such rights, (a) the Administrative Agent, on behalf of the Secured
Parties, shall have the right to hold the Pledged Equity in its own name as
pledgee, the name of its nominee (as pledgee or as subagent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent and each Grantor will promptly give to the Administrative
Agent copies of any written notices or other written communications received by
it with respect to Pledged Equity registered in the name of such Grantor and (b)
to the extent permitted by the documentation governing such Pledged Equity, the
Administrative Agent shall have the right to exchange the certificates
representing Pledged Equity for certificates of smaller or larger denominations
for any purpose consistent with this Agreement.

Section 2.06.    Voting Rights; Dividends and Interest.
(a)Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have provided two (2) Business Days prior
written notice to the Borrower that the rights of the Grantor under this Section
2.06 are being suspended:
(i)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall not exercise such rights in
violation of this Agreement, the Credit Agreement and the other Loan Documents.
(ii)The Administrative Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.
(iii)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable Laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any


8



--------------------------------------------------------------------------------




Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, for the
benefit of the Administrative Agent and the Secured Parties and shall be
promptly (and in any event within 10 Business Days or such longer period as the
Administrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent in the same form as so received (with any endorsement
reasonably requested by the Administrative Agent). So long as no Event of
Default has occurred and is continuing, the Administrative Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities permitted by the Credit Agreement in accordance with
this Section 2.06(a)(iii).
(b)Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Borrower of the suspension of
the Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, for the benefit of the
Administrative Agent and the Secured Parties and shall be promptly (and in any
event within 10 Business Days or such longer period as the Administrative Agent
may agree in its reasonable discretion) delivered to the Administrative Agent
upon demand in the same form as so received (with any endorsement reasonably
requested by the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(ii) of
this Section 2.06 and that remain in such account.
(c)Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have provided the Borrower with notice of the
suspension of its rights under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of


9



--------------------------------------------------------------------------------




paragraph (a)(i) above, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.
(d)In order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request, but in any event solely after an Event of Default
has occurred and is continuing, and after having provided required notice to
Borrower of its desire to exercise its rights hereunder, and each Grantor
acknowledges that the Administrative Agent may utilize the power of attorney set
forth in Section 6.13 herein in accordance with the terms thereof.
(e)Any notice given by the Administrative Agent to the Borrower under Section
2.05 or this Section 2.06 (i) shall be given in writing, (ii) may be given with
respect to one or more Grantors at the same or different times and (iii) may
suspend the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii)
of this Section 2.06 in part without suspending all such rights (as specified by
the Administrative Agent in its sole and absolute discretion) and without
waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.
(f)Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent shall not exercise voting rights under this
Section 2.06 with respect to any Pledged Securities unless and until it has
obtained FCC consent to any transfers of control or assignments that would
result from the assumption of voting rights for such Pledged Securities (if
applicable).

ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY



Section 3.01.    Security Interest.
(a)As security for the payment or performance in full of the Secured
Obligations, including the Guaranteed Obligations, each Grantor hereby pledges
to the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):
(i)all Accounts;
(ii)all Chattel Paper;
(iii)all Documents;
(iv)all Equipment and Fixtures;
(v)all General Intangibles;


10



--------------------------------------------------------------------------------




(vi)all Goods;
(vii)all Instruments;
(viii)all Inventory;
(ix)all Investment Property;
(x)all Letter-of-Credit Rights to the extent constituting a Supporting
Obligation for other Article 9 Collateral as to which perfection of security
interests in such Article 9 Collateral is accomplished solely by the filing of a
UCC financing statement;
(xi)all books and records pertaining to the Article 9 Collateral;
(xii)all Intellectual Property and Licenses;
(xiii)all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Administrative Agent pursuant to Section 3.03(g); and
(xiv)to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;
provided that, notwithstanding anything to the contrary in this Agreement, (i)
this Agreement shall not constitute a grant of a security interest in any
Excluded Assets and (ii) the Article 9 Collateral (nor any defined term therein)
shall not include any Excluded Assets.
(b)Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Administrative Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any financing statements with
respect to the Collateral or any part thereof and amendments thereto and
continuations thereof that (i) indicate the Collateral as “all assets of the
debtor, whether now existing or hereafter arising” or words of similar effect as
being of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and, if required, any organizational identification number issued
to such Grantor. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon any reasonable request.
(c)The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral; provided that the foregoing will not limit or otherwise
affect the obligations and liabilities of the Grantors to the extent set forth
herein and in the other Loan Documents.
(d)Upon three (3) Business Days prior written notice (or, with respect to
filings as of the Closing Date, without any such notice) to the applicable
Grantor, the Administrative Agent is authorized to file with the USPTO or the
USCO (or any successor office) additional documents (including any Intellectual
Property Security Agreements and/or supplements thereto) as may be necessary for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security


11



--------------------------------------------------------------------------------




Interest in the Registered Intellectual Property Collateral of each Grantor in
which a security interest has been granted by each Grantor, and naming any
Grantor as debtor and the Administrative Agent as secured party.
(e)Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Administrative Agent authorized, (i) to
perfect the Security Interests granted by this Agreement (including Security
Interests in Investment Property and Fixtures) by any means other than by (A)
filings pursuant to the UCC in the office of the secretary of state (or similar
central filing office) of the relevant State(s), and filings in the applicable
real estate records with respect to any fixtures relating to Mortgaged Property
to the extent required by the Collateral and Guarantee Requirement, (B) filings
in United States government offices with respect to Intellectual Property of
Grantor as expressly required elsewhere herein, (C) delivery to the
Administrative Agent to be held in its possession of all Collateral consisting
of Instruments or certificated Pledged Collateral as expressly required
elsewhere herein or (D) other methods expressly provided herein, (ii) to enter
into any deposit account control agreement, securities account control agreement
or any other control agreement with respect to any deposit account, securities
account or any other Collateral that requires perfection by “control,” (iii) to
take any action (other than the actions listed in clauses (i)(A) and (C) above)
with respect to any assets located outside of the United States or any other
assets, including any Intellectual Property registered in any non-U.S.
jurisdiction (and no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction shall be required), (iv) to perfect in any
assets subject to a certificate of title statute or (v) to deliver any Equity
Interests except as expressly provided in Section 2.02.

Section 3.02.    Representations and Warranties. Each Grantor, jointly and
severally, represents and warrants to the Administrative Agent and the Secured
Parties that:
(a)Each Grantor has good and valid rights in and title (except as otherwise
permitted by the Loan Documents) to (or, with respect to Licenses, a license or
other permission to use) the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full organizational
power and authority to grant to the Administrative Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any Governmental Authority other than (i) any consent or
approval that has been obtained or (ii) any consent or approval for which the
lack thereof could not reasonably be expected to cause a Material Adverse
Effect.
(b)The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. The UCC financing statements or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
the applicable filing office (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations (other than filings required to be made in the USPTO and the
USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of Registered Intellectual Property Collateral), in each case, as
required by the Collateral and Guarantee Requirement and Section 6.11 of the
Credit Agreement), are all the filings, recordings and registrations that are
necessary to establish a legal, valid and perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties) in respect
of all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or


12



--------------------------------------------------------------------------------




any political subdivision thereof) and its territories and possessions pursuant
to the UCC; provided, however, that additional filings may be necessary in the
USPTO and USCO to perfect the Security Interest in any Registered Intellectual
Property Collateral acquired, owned, filed or developed by or on behalf of any
Grantor after the date hereof.
(c)Each Grantor represents and warrants that the Intellectual Property Security
Agreements containing a description of all Registered Intellectual Property
Collateral (other than, in each case, any Excluded Assets), have been delivered
as of or prior to the date hereof to the Administrative Agent for recording with
the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable (for the benefit of
the Secured Parties) in respect of all Registered Intellectual Property
Collateral to the extent required by this Agreement or the Credit Agreement. To
the extent a security interest may be perfected by filing, recording or
registration with the USPTO or the USCO under the U.S. Federal intellectual
property laws, then no further or subsequent filing, re-filing, recording,
rerecording, registration or reregistration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Registered Intellectual Property Collateral acquired, owned,
filed or developed by or on behalf of any Grantor after the date hereof and (ii)
the UCC financing and continuation statements contemplated in Section 3.02(b)).
(d)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the UCC, and (iii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Intellectual
Property included in the Article 9 Collateral in which a security interest may
be perfected by filing, recording or registering a security agreement or
analogous document with the USPTO or the USCO, as applicable. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than any Liens permitted pursuant to Section 7.01 of the
Credit Agreement.
(e)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Liens permitted pursuant to Section 7.01 of the Credit Agreement.
None of the Grantors has filed or consented to the filing of (i) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the USPTO or the
USCO or (ii) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement and assignments expressly permitted by the
Credit Agreement.
(f)As of the date hereof, no Grantor has any Commercial Tort Claim in respect of
which a complaint or a counterclaim has been filed by such Grantor, seeking
damages in an amount reasonably estimated to exceed $2,500,000, other than the
Commercial Tort Claims listed on Schedule III.



Section 3.03.    Covenants.


13



--------------------------------------------------------------------------------




(a)The Borrower agrees to notify the Administrative Agent in writing (x)
promptly, but in any event within five (5) Business Days following (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), any change in (i) the legal name of any Grantor, (ii) the identity
or type of organization or corporate structure of any Grantor, or (iii) the
jurisdiction of organization of any Grantor and (y) promptly, but at any event
within twenty (20) Business Days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) after any change in (i) the chief
executive office of any Grantor or (ii) the organizational identification number
of such Grantor, if any.
(b)Subject to Section 3.01(e), each Grantor shall, at its own expense, upon the
reasonable request of the Administrative Agent, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Administrative Agent in the
Article 9 Collateral and the priority thereof against any Lien not permitted
pursuant to Section 7.01 of the Credit Agreement; provided that, nothing in this
Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is
permitted by the Credit Agreement.
(c)Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
promptly execute, acknowledge, deliver and cause to be filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes reasonably required in connection
with the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. Notwithstanding the foregoing, nothing in this
Agreement or in any other Loan Document shall require any Grantor to make any
filings or take any other actions in any jurisdiction outside of the United
States to record or perfect the Administrative Agent’s security interest in any
Intellectual Property of any Grantor.
(d)At its option after the occurrence and during the continuance of an Event of
Default, upon five (5) Business Days’ prior written notice to the Grantors, the
Administrative Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral and not permitted pursuant to Section 7.01 of the Credit
Agreement, and may pay for the maintenance and preservation of the Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or any
other Loan Document and within a reasonable period of time after the
Administrative Agent has required that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent pursuant to the terms of
the Credit Agreement; provided, however, the Grantors shall not be obligated to
reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain in accordance with Section
3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
(e)If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$2,500,000 to secure payment and performance of an Account, such Grantor shall
promptly grant a security interest to the Administrative Agent for the benefit
of the Secured Parties; provided that, notwithstanding anything to the contrary


14



--------------------------------------------------------------------------------




in this Agreement, such grant shall not constitute a grant of a security
interest in any Excluded Assets. Such grant need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.
(f)Intellectual Property Covenants.
(i)Other than to the extent not prohibited herein or in the Credit Agreement, or
with respect to registrations and applications no longer used by or useful to
Grantors in the applicable Grantor’s business operations, or except to the
extent failure to act would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, with respect to each registration or pending application of each item of
its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other governmental authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Collateral owned by such Grantor that are not Excluded Assets.
(ii)Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used by or useful to
Grantors in the applicable Grantor’s business operations, or except as would
not, as deemed by the applicable Grantor in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, no Grantor shall do or
permit any act or knowingly omit to do any act whereby any Intellectual Property
owned by such Grantor, excluding Excluded Assets, may lapse, be terminated,
become invalid or unenforceable or placed in the public domain (or in the case
of a trade secret, become publicly known).
(iii)Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used by or useful to Grantors in the applicable Grantor’s business
operations, or except where failure to do so would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, each Grantor shall take all reasonable steps
to preserve and protect each item of Intellectual Property owned by such
Grantor, including, without limitation, maintaining the quality of any and all
products or services used or provided in connection with any of the Trademarks
owned by such Grantor, consistent with the quality of the products and services
as of the Closing Date, and taking reasonable steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to standards of quality.
(iv)Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such disposition of, discontinuance, failure to pursue, or other allowance to
lapse, termination, or placement in the public domain is desirable in the
conduct of its business.


15



--------------------------------------------------------------------------------




(v)Within the same delivery period as required for the delivery of the financial
statements required to be delivered under Section 6.01(a) and (b) of the Credit
Agreement, the Borrower shall provide a list of any Registered Intellectual
Property Collateral owned by all Grantors not listed in any Intellectual
Property Security Agreement previously delivered to the Administrative Agent,
together with supplemental Intellectual Property Security Agreements covering
all such Registered Intellectual Property Collateral duly executed by such
Grantors and in proper form for recording, and shall promptly file and record
such supplemental Intellectual Property Security Agreements with the USPTO or
the USCO, as applicable.
(g)Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $2,500,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall, on the date on which a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 6.02(a) of the Credit Agreement for the
fiscal quarter in which such complaint was filed, notify the Administrative
Agent thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Administrative Agent, for the benefit
of the Secured Parties, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.

ARTICLE 4
REMEDIES



Section 4.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guaranteed Obligations,
under the UCC or other applicable Law or in equity and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent, promptly assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with written notice thereof prior to
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Administrative Agent shall provide the
applicable Grantor with written notice thereof prior to such exercise; and (iv)
subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby


16



--------------------------------------------------------------------------------




waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is commercially reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by applicable Law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by applicable Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at Law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section
4.01 shall be deemed to conform to the commercially reasonable standards as
provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Section 4.02.    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.03 of the Credit Agreement.


17



--------------------------------------------------------------------------------




The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be final (absent manifest error).

Section 4.03.    Grant of License to Use Intellectual Property. For the
exclusive purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at and during the continuance of such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a nonexclusive,
royalty-free, limited license (exercisable until the termination or cure of the
Event of Default) to use, license or sublicense any of the Intellectual Property
now owned or hereafter acquired by such Grantor or for which such Grantor has
the ability to grant sublicenses, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software used for
the compilation or printout thereof; provided, however, that all of the
foregoing rights of the Administrative Agent to use such licenses, sublicenses
and other rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default (together with
the Borrower’s written notice to the Administrative Agent of such termination or
cure) and shall be exercised by the Administrative Agent solely in connection
with the Administrative Agent’s exercise of remedies pursuant to Section 4.01
and, to the extent reasonably practicable, upon prior written notice to the
Borrower, and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Administrative Agent to a
third party shall include reasonable and customary terms and conditions
necessary to preserve the existence, validity and enforceability of the affected
Intellectual Property, including provisions requiring the continuing
confidential handling of trade secrets, requiring the use of appropriate notices
and prohibiting the use of false notices, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to Patents, copyright notices and restrictions on decompilation and reverse
engineering of copyrighted software (it being understood and agreed that,
without limiting any other rights and remedies of the Administrative Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Administrative Agent
rights in and to such Intellectual Property above and beyond (x) the rights to
such Intellectual Property that each Grantor has reserved for itself and (y) in
the case of Intellectual Property that is licensed


18



--------------------------------------------------------------------------------




to any such Grantor by a third party, the extent to which such Grantor has the
right to grant a sublicense under such Intellectual Property hereunder). For the
avoidance of doubt, the use of such license by the Administrative Agent may be
exercised, at the option of the Administrative Agent, only during the
continuance of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may also exercise
the rights afforded under Section 4.01 of this Agreement with respect to
Intellectual Property contained in the Article 9 Collateral.

Section 4.04.    Effect of Securities Laws. Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Collateral for the period of time necessary to permit the
applicable issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.

Section 4.05    Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and, to the extent set forth herein
and in the other Loan Documents, the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

Section 4.06.    FCC Authorizations; Related Collateral.
(a)The Administrative Agent’s rights hereunder (and the rights of any receiver
appointed by reason of the exercise of remedies hereunder) with respect to the
FCC Authorizations and any Collateral subject to such FCC Authorizations, as
applicable, are expressly subject to, and limited by any obligations and/or
restrictions imposed by, the Communications Act.
(b)Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligations of any Grantor hereunder, neither
the Administrative Agent nor any receiver appointed by reason of the exercise of
remedies hereunder shall control, supervise, direct, or manage, or attempt to
control, supervise, direct, or manage, the business of any Grantor, in any case
that would constitute or result in any assignment of any FCC Authorization or a
direct or indirect transfer of control of any Grantor, or any FCC Authorization,
whether de jure or de facto, if such assignment or such direct or indirect
transfer of control would require, under the Communications Act, the prior
approval of the FCC or any other Governmental Authority without first obtaining
such approval.
(c)Subject to the terms and conditions herein, each Grantor agrees to take any
lawful action with respect to requesting and obtaining any approvals from any
Governmental Authority that may be required by Law which the Administrative
Agent may reasonably request in order to obtain and enjoy the full rights and
benefits granted to the Administrative Agent and the Secured Parties by this
Agreement, including, specifically, after the occurrence and during the
continuance of any Event of Default and an exercise of the Administrative
Agent’s remedies hereunder, such Grantor’s full cooperation in lawfully
obtaining any approval of the FCC and of any other


19



--------------------------------------------------------------------------------




Governmental Authority that is then required under the Communications Act or any
other Law for the exercise of the Administrative Agent’s remedies under this
Agreement.

ARTICLE 5
SUBORDINATION

Section 5.01.     Subordination.
(a)Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable Law
or otherwise shall be fully subordinated to the payment in full of the
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted, (ii) Cash Management Obligations, (iii) obligations
pursuant to Secured Hedge Agreements and (iv) the Outstanding Amount of the L/C
Obligations related to Letters of Credit that have been Cash Collateralized,
backstopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer). No failure on the part of the Borrower or any other
Grantor to make the payments required under applicable Law or otherwise shall in
any respect limit the obligations and liabilities of any Grantor with respect to
its obligations hereunder, and each Grantor shall remain liable for the full
amount of the Obligations of such Grantor hereunder.
(b)Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after written notice from the
Administrative Agent, all Indebtedness owed to it by any other Grantor shall be
fully subordinated to the payment in full of the Obligations (other than (i)
contingent indemnification obligations as to which no claim has been asserted
(ii) Cash Management Obligations, (iii) obligations pursuant to Secured Hedge
Agreements and (iv) the Outstanding Amount of the L/C Obligations related to
Letters of Credit that have been Cash Collateralized, back-stopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer).

ARTICLE 6
MISCELLANEOUS



Section 6.01.     Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to the Borrower or any other Grantor shall be given to it in
care of the Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02.    Waivers; Amendment.
(a)No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing,


20



--------------------------------------------------------------------------------




the making of a Loan, the issuance of a Letter of Credit or the provision of
services under Treasury Services Agreements or Secured Hedge Agreements shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Secured Party may have had notice or knowledge of such Default or
Event of Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to the Collateral
and Guarantee Requirement and any consent required in accordance with Section
10.01 of the Credit Agreement.

Section 6.03.    Administrative Agent’s Fees and Expenses; Indemnification.
(a)The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
(b)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 30 days of written
demand therefor (including documentation reasonably supporting such request).




21



--------------------------------------------------------------------------------





Section 6.04.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties here to and their
respective successors and assigns.

Section 6.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Secured Parties and shall survive the execution
and delivery of the Loan Documents, the making of any Loans and issuance of any
Letters of Credit and the provision of services under Treasury Services
Agreements or Secured Hedge Agreements, regardless of any investigation made by
any Secured Party or on its behalf and notwithstanding that any Secured Party
may have had notice or knowledge of any Default or Event of Default at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as this Agreement has not been terminated or released
pursuant to Section 6.11 below.



Section 6.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) without the prior written consent of the Administrative Agent, except to
the extent permitted by the Credit Agreement. This Agreement shall be construed
as a separate agreement with respect to each Grantor and may be amended,
restated, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.



Section 6.07.    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.



Section 6.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
(a)The terms of Sections 10.15 and 10.16 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
(b)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.




22



--------------------------------------------------------------------------------





Section 6.09.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



Section 6.10.    Security Interest Absolute. To the extent permitted by Law, all
rights of the Administrative Agent hereunder, the Security Interest, the grant
of a security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense (other than defense of payment or performance) available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.



Section 6.11.    Termination, Release or Subordination.
(a)This Agreement (other than with respect to provisions hereof that expressly
survive termination), the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations and the
expiration or termination of all Letters of Credit (other than, in each case,
(a) contingent indemnification obligations as to which no claim has been
asserted, (ii) Cash Management Obligations, (iii) obligations pursuant to
Secured Hedge Agreements and (iv) the Outstanding Amount of the L/C Obligations
related to Letters of Credit that have been Cash Collateralized, back-stopped by
a letter of credit reasonably satisfactory to the applicable L/C Issuer or
deemed reissued under another agreement reasonably acceptable to the applicable
L/C Issuer).
(b)A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest and any Liens granted herein to the
Administrative Agent in the Collateral of such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by and
in accordance with the terms of the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Restricted Subsidiary of the Borrower or becomes
an Excluded Subsidiary.
(c)Upon any Disposition by any Grantor of any Collateral that is permitted under
and in accordance with the terms of the Credit Agreement (other than a sale or
transfer to another Loan Party), or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
(d)The security interest granted hereby in any Collateral shall be subordinated
to another Lien permitted by Section 7.01 of the Credit Agreement to be senior
to the Liens securing the Secured Obligations, in accordance with the terms of
Section 9.10(c) of the Credit Agreement, either (i) upon an election by the
Administrative Agent to subordinate such security interest or (ii) in respect of
Liens permitted by Sections 7.01(b), (u), (w) (with respect to assumed
Indebtedness), (aa) (with


23



--------------------------------------------------------------------------------




respect to Sections 7.01(b) and (u) of the Credit Agreement) and (bb) of the
Credit Agreement, upon Borrower’s reasonable request (with Administrative
Agent’s consent, not to be unreasonably withheld, delayed or conditioned).
(e)In connection with any termination or release pursuant to paragraph (a), (b),
(c) or (d) of this Section 6.11, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
shall perform such other actions reasonably requested by such Grantor to effect
such release, including delivery of certificates, securities and instruments.
Any execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or warranty by the Administrative Agent.



Section 6.12.    Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Grantors may be
required to enter in this Agreement as Grantors. Upon execution and delivery by
the Administrative Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder, except to the extent obtained on or prior to such date and in
full force and effect on such date. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.



Section 6.13.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, in each case, at any
time after the occurrence and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
after the occurrence and during the continuance of an Event of Default and, to
the extent reasonably practicable, notice by the Administrative Agent to the
applicable Grantor of the Administrative Agent’s intent to exercise such rights,
with full power of substitution either in the Administrative Agent’s name or in
the name of such Grantor (a) to receive, endorse, assign and/or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d). upon prior written notice
to the Borrower, to send verifications of accounts receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral; (g)
upon prior written notice to the Borrower, to notify, or to require the Borrower
or any Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; (h) upon prior written notice to the Borrower, to
otherwise communicate with any Account Debtor; (i) to make, settle and adjust
claims in respect of Collateral under policies of insurance, endorse the name of
such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance; (j) to make all determinations and
decisions with respect to policies of insurance; (k) to obtain or maintain the
policies of insurance required by Section 6.07 of the Credit Agreement or to pay
any premium in whole or in part relating thereto; and (l) except as prohibited


24



--------------------------------------------------------------------------------




by the Communications Act as an unauthorized transfer of control, to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, willful misconduct, or
material breach of this Agreement or that of any of their Affiliates, directors,
officers, employees, partners, advisors, counsel, agents, attorneys-in-fact or
other representatives, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction. All sums disbursed by the
Administrative Agent in connection with this paragraph shall be payable pursuant
to the terms of Section 10.04 of the Credit Agreement.



Section 6.14.    General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.



Section 6.15.    Reasonable Care. The Administrative Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.



Section 6.16.    Delegation; Limitation. The Administrative Agent may execute
any of the powers granted under this Agreement and perform any duty hereunder
either directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.




25



--------------------------------------------------------------------------------





Section 6.17.    Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.



Section 6.18.    Intercreditor Agreements. Notwithstanding anything herein to
the contrary, the priority of the Liens and the Security Interest granted to the
Administrative Agent pursuant to this Agreement and the exercise of any right or
remedy by the Administrative Agent hereunder, are subject in all respects to the
provisions of the Intercreditor Agreements. In the event of any conflict between
the terms of any Intercreditor Agreement and this Agreement with respect to the
priority of the Liens and the Security Interest granted to the Administrative
Agent pursuant to this Agreement or with respect to the exercise of any right or
remedy by the Administrative Agent hereunder, the terms of such Intercreditor
Agreement shall govern and control.


[Signature Pages Follow]






26



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
EMERGING MARKETS COMMUNICATIONS, LLC as Borrower



 
EMC ACQUISITION, LLC
 




 
 
SCISCO PARENT, INC.
 




 
 
SEAMOBILE, INC.
 




 
 
MARITEL HOLDINGS, INC.
 




 
 
MARITIME TELECOMMUNICATIONS NETWORK, INC.
 




 
 
MTN GOVERNMENT SERVICES, INC.
 




 
 
MTN LICENSE CORP.
 




 
 
MTN INTERNATIONAL, INC.
 
By:
/s/ Abel Avellan
 
 
Name: Abel Avellan
 
 
Title: Chief Executive Officer



[Signature Page to First Lien Security Agreement]



--------------------------------------------------------------------------------




 
EMC-JV HOLDCO LLC
 
By:
/s/ James Scola
 
 
Name: James Scola
 
 
Title: Assistant Secretary





[Signature Page to First Lien Security Agreement]
    


    
750096.09-LACSR01A - MSW

--------------------------------------------------------------------------------






 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
By:
/s/ Andrew Earls
 
 
Name: Andrew Earls
 
 
Title: Authorized Signatory





[Signature Page to First Lien Security Agreement]
    


    
750096.09-LACSR01A - MSW

--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO FIRST LIEN SECURITY AGREEMENT


THIS AMENDMENT NO. 1 TO FIRST LIEN SECURITY AGREEMENT, dated as of May 9, 2016
(this “Agreement”), is made by and among the Grantors party hereto and Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, EMC Acquisition, LLC, a Delaware limited liability company
(“Holdings”), Emerging Markets Communications, LLC, a Delaware limited liability
company (the “Borrower”), certain Subsidiaries of the Borrower and the
Administrative Agent have entered into that certain First Lien Security
Agreement, dated as of July 1, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement”; the Existing Security Agreement, as amended by this
Agreement, the “Security Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Security
Agreement unless the context otherwise requires);
WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation, intends to
acquire (the “EMC Acquisition”) 100% of the issued and outstanding membership
interests of EMC Intermediate, LLC, a Delaware limited liability company and
direct parent of Holdings; and
WHEREAS, in connection with the EMC Acquisition, Holdings, the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative Agent
entered into that certain Amendment No. 1 to First Lien Credit Agreement, dated
as of May 9, 2016 (the “Credit Agreement Amendment”), which, subject to the
satisfaction of certain conditions precedent described therein, amends that
certain First Lien Credit Agreement, dated as of July 1, 2015 (as amended by the
Credit Agreement Amendment, and as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the other Guarantors from time to time party
thereto, the Lenders party thereto, the Administrative Agent, and Morgan Stanley
Senior Funding, Inc., as L/C Issuer and Swing Line Lender;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties and the Administrative Agent hereby agree as
follows:
Article I

AMENDMENT OF EXISTING SECURITY AGREEMENT
SECTION 1.1    Subject solely to the satisfaction of the condition set forth in
Article II hereof, the Existing Security Agreement is hereby amended as follows:
(a)The definition of “Grantor” in Section 1.01 of the Existing Security
Agreement is hereby deleted in its entirety and replaced with the following:
““Grantor” means Parent, the Borrower, each Guarantor that is a party hereto,
and each Guarantor that becomes a party to this Agreement after the Closing
Date.”
(b)The following definitions are added to Section 1.01 of the Existing Security
Agreement in alphabetical order:




--------------------------------------------------------------------------------




““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Parent” shall mean Global Eagle Entertainment Inc., a Delaware corporation.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(c)Section 2.01(i)(B)(2) of the Security Agreement is hereby amended and
restated as follows:
“any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by Parent, Holdings, the Borrower or by any Subsidiary Guarantor
of Parent;”
(d)The references to “the Borrower” in Section 2.04 and Section 6.11(b) of the
Existing Security Agreement is hereby replaced by “Parent”.
(e)The first sentence of Section 6.12 of the Existing Security Agreement is
hereby replaced with the following:
“Pursuant to Section 6.11 of the Credit Agreement, certain additional Guarantors
may be required to enter in this Agreement as Grantors.”




--------------------------------------------------------------------------------




(f)Section 6.19 is hereby added to the Existing Security Agreement as follows:
“SECTION 6.19 Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.”

ARTICLE II
    
CONDITIONS TO EFFECTIVENESS


This Agreement shall be binding on the parties hereto on the date the
Administrative Agent has confirmed receipt of counterparts of this Agreement
duly executed and delivered by (i) the Grantors and (ii) Holdings, the Borrower
and each Grantor that is a Subsidiary of Holdings.
ARTICLE III
    
MISCELLANEOUS


SECTION 3.1    Full Force and Effect; Amendment. Except as expressly provided
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Existing Security Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Security Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.




--------------------------------------------------------------------------------




Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Security Agreement or any other Loan Document in similar or different
circumstances.
SECTION 3.2    Loan Document Pursuant to Credit Agreement. THIS AGREEMENT IS A
LOAN DOCUMENT EXECUTED PURSUANT TO THE CREDIT AGREEMENT AND SHALL BE CONSTRUED,
ADMINISTERED AND APPLIED IN ACCORDANCE WITH ALL OF THE TERMS AND PROVISIONS OF
THE CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS RELATING TO
FORUM SELECTION, CONSENT TO JURISDICTION AND WAIVER OF JURY TRIAL INCLUDED IN
SECTION 10.16 OF THE CREDIT AGREEMENT, WHICH PROVISIONS ARE HEREBY ACKNOWLEDGED
AND CONFIRMED BY EACH OF THE PARTIES HERETO.
SECTION 3.3    Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
SECTION 3.4    Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery by facsimile or other electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.
SECTION 3.5    Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Agreement.
SECTION 3.6    Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 3.7    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 3.8    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer



 
EMC ACQUISITION, LLC
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
SCISCO PARENT, INC.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
SEAMOBILE INC.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
MARITEL HOLDINGS, INC.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
MARITIME TELECOMMUNICATIONS NETWORK, INC.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
MTN GOVERNMENT SERVICES, INC.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
MTN LICENSE CORP.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
MTN INTERNATIONAL, INC.
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
EMC-JV HOLDCO LLC
 
By:
/s/ David M. Davis
 
 
Name: David M. Davis
 
 
Title: Chief Executive Officer











--------------------------------------------------------------------------------







 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
By:
/s/ Reagan Philipp
 
 
Name: Reagan Philipp
 
 
Title: Authorized Signatory







 




--------------------------------------------------------------------------------






FIRST LIEN SECURITY AGREEMENT SUPPLEMENT
FIRST LIEN SECURITY AGREEMENT SUPPLEMENT, dated as of July 27, 2016 (this
“Security Agreement Supplement”), made by Global Eagle Entertainment Inc., a
Delaware corporation (“Parent”), and each entity listed on Schedule 1 hereto
(the “Subsidiary Grantors” and, together with Parent, each an “Additional
Grantor” and, collectively, the “Additional Grantors”), in favor of Morgan
Stanley Senior Funding, Inc., as Administrative Agent for the Secured Parties
(in such capacity and together with its successors and permitted assigns, the
“Administrative Agent”). Capitalized terms not defined herein shall have the
meaning assigned to such terms in the Security Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, EMC Acquisition, LLC, a Delaware limited liability company, Emerging
Markets Communications, LLC, a Delaware limited liability company, the other
Guarantors party thereto from time to time, Morgan Stanley Senior Funding, Inc.,
as the Administrative Agent, each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), Morgan Stanley
Bank, N.A., as L/C Issuer, and Morgan Stanley Senior Funding, Inc., as Swing
Line Lender, have entered into that certain First Lien Credit Agreement, dated
as of July 1, 2015, as amended by that certain Amendment No. 1 to First Lien
Credit Agreement (the “First Amendment”), dated as of May 9, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower,
certain Subsidiaries of the Borrower and the Administrative Agent have entered
into that certain First Lien Security Agreement, dated as of July 1, 2015, as
amended by that certain Amendment No. 1 to First Lien Security Agreement dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”);
WHEREAS, the Credit Agreement requires each Additional Grantor to become a party
to the Security Agreement; and
WHEREAS, each Additional Grantor has agreed to execute and deliver this Security
Agreement Supplement in order to become a party to the Security Agreement;
NOW, THEREFORE, IT IS AGREED:
1.SECURITY AGREEMENT. By executing and delivering this Security Agreement
Supplement, each Additional Grantor, as provided in Section 6.12 of the Security
Agreement, hereby (i) becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder and (ii) grants
to the Administrative Agent for the benefit of the Secured Parties, a security
interest in all of such Additional Grantor’s right, title and interest in, to
and under all Collateral, as security for the Secured Obligations. The
information set forth in Annex 1-A is hereby added to the information set forth
in Schedules I and II to the Security Agreement. Each Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3.02 of the Security Agreement is true and correct on and
as the date hereof (after giving effect to this Security Agreement Supplement)
as if made on and as of such date, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct as of such earlier date.


1



--------------------------------------------------------------------------------





2.Subject to Section 6.15 of the Security Agreement, each Grantor hereby
irrevocably authorizes the Administrative Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that (i) indicate the Collateral as
“all assets of the debtor, whether now existing or hereafter arising” or words
of similar effect as being of an equal or lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the UCC or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.
3.GOVERNING LAW. THIS SECURITY AGREEMENT SUPPLEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, the undersigned have caused this Security Agreement
Supplement to be duly executed and delivered by its authorized officer as of the
date first above written.
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
AIRLINE MEDIA PRODUCTIONS, INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
ENTERTAINMENT IN MOTION, INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
EMC INTERMEDIATE, LLC
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer







Signature Page to First Lien Security Agreement Supplement

--------------------------------------------------------------------------------













 
INFLIGHT PRODUCTIONS USA INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
POST MODERN EDIT, INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
THE LAB AERO, INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
ROW 44, INC.
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer















Signature Page to First Lien Security Agreement Supplement

--------------------------------------------------------------------------------









 
N44HQ, LLC
 
By:
/s/ David Davis
 
 
Name: David Davis
 
 
Title: Chief Executive Officer



Signature Page to First Lien Security Agreement Supplement

--------------------------------------------------------------------------------









Schedule 1


SUBSIDIARY GRANTORS
Subsidiary Guarantor
Jurisdiction of Formation/Organization
Global Eagle Entertainment Operations Solutions, Inc.


Delaware
EMC Intermediate, LLC
Delaware


Entertainment in Motion, Inc.


California
Inflight Productions USA Inc.


California
The Lab Aero, Inc.


California
Post Modern Edit, Inc.


Delaware
Row 44, Inc.


Delaware
Airline Media Productions, Inc.


Delaware
N44HQ, LLC


Delaware




























--------------------------------------------------------------------------------





ANNEX 1-A


See attached.






--------------------------------------------------------------------------------






Schedule I


Subsidiary Parties




•
Global Eagle Entertainment Operations Solutions, Inc.

•
EMC Intermediate, LLC

•
Entertainment In Motion, Inc.

•
Inflight Productions USA Inc.

•
Post Modern Edit, Inc.

•
Row 44, Inc.

•
Airline Media Productions, Inc.

•
The Lab Aero, Inc.

•
N44HQ, LLC








--------------------------------------------------------------------------------






Schedule II


Pledged Equity and Pledged Debt


Equity Interests of Companies and Subsidiaries


Record Owner
Current Legal Entities Owned
Certificate No.
No. Shares/Interest
Percent Pledged
Global Eagle Entertainment, Inc.
Global Eagle Entertainment Luxembourg I S.a r.l.


uncertificated
13,000
65%
Global Eagle Entertainment
Operations Solutions, Inc.


1
100
100%
EMC Intermediate, LLC


uncertificated
100
100%
Entertainment in Motion, Inc.


8
200
100%
Inflight Productions USA Inc.


2
100
100%
Post Modern Edit, Inc.


2
1,000
100%
Row 44, Inc.


82
1,000
100%
Airline Media Productions, Inc.


2
1,000
100%
Inflight Productions USA Inc.


The Lab Aero, Inc.


2
1,000
100%
Row 44, Inc.
N44HQ, LLC


1
100%
Membership Interest


100%
32221777 Nova Scotia Limited


3
65
65%
Row44 Russia LLC


N/A
N/A
N/A















_______________________________ 
1 Certificate numbers for certificates evidencing Pledged Equity of Foreign
Subsidiaries that are Immaterial Subsidiaries are not provided and are marked
“N/A”.





--------------------------------------------------------------------------------





Debt Interests of Companies and Subsidiaries


Promissory Notes


1)
Intercompany Note, dated as of January 31, 2013, as amended by that certain
Amendment to Promissory Note, dated January 27, 2016, in an initial principal
amount of $55,000,000.00, between Global Eagle Entertainment, Inc., as the
Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower
(outstanding balance of $16,327,362.99 as of December 31, 2015).



2)
Intercompany Note, dated as of February 8, 2013, as amended by that certain
Amendment to Promissory Note, dated as of January 27, 2016, in an initial
principal amount of $26,155,000.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $26,722,527.69 as of December 31, 2015).



3)
Intercompany Note, dated as of March 7, 2014, in an initial principal amount of
$36,245,950.00, between Global Eagle Entertainment, Inc., as the Lender, and
Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower (outstanding
balance of $36,844,752.94 as of December 31, 2015).



4)
Intercompany Note, dated as of September 11, 2014, in an initial principal
amount of $541,840.00, between Global Eagle Entertainment, Inc., as the Lender,
and Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower
(outstanding balance of $549,128.86 as of December 31, 2015).



5)
Intercompany Note, dated as of August 4, 2015, in an initial principal amount of
$4,870,000.00, between Global Eagle Entertainment, Inc., as the Lender, and
Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower (outstanding
balance of $4,889,880.27 as of December 31, 2015).



6)
Intercompany Note, dated as of December 15, 2015, in an initial principal amount
of $631,055.00, between Global Eagle Entertainment, Inc., as the Lender, and DTI
Software Incorporation, as the Borrower (outstanding balance of $631,331.63 as
of December 31, 2015).



7)
Intercompany Note, dated as of December 15, 2015, in an initial principal amount
of $423,324.00, between Global Eagle Entertainment, Inc., as the Lender, and
Global Entertainment GmbH, as the Borrower (outstanding balance of $423,509.57
as of December 31, 2015).



8)
Intercompany Note, dated as of December 15, 2015, in an initial principal amount
of $218,067.00, between Global Eagle Entertainment, Inc., as the Lender, and PMG
California, Inc., as the Borrower (outstanding balance of $218,162.59 as of
December 31, 2015).








--------------------------------------------------------------------------------





9)
Intercompany Note, dated as of December 15, 2015, in an initial principal amount
of $41,425.00, between Global Eagle Entertainment, Inc., as the Lender, and
Inflight Productions Pte Ltd., as the Borrower (outstanding balance of
$41,443.16 as of December 31, 2015).



10)
Intercompany Note, dated as of December 15, 2015, in an initial principal amount
of $132,509.00, between Global Eagle Entertainment, Inc., as the Lender, and DTI
Software FZ-LLC, as the Borrower (outstanding balance of $132,567.09 as of
December 31, 2015).



11)
Intercompany Note, dated as of December 15, 2015, in an initial principal amount
of $126,983.00, between Global Eagle Entertainment, Inc., as the Lender, and
Inflight Productions FZ-LLC, as the Borrower (outstanding balance of $127,038.66
as of December 31, 2015).



12)
Intercompany Note, dated as of May 1, 2013, in an initial principal amount of
$2,892,480, between Global Eagle Entertainment, Inc., as the Lender, and Global
Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower.








--------------------------------------------------------------------------------






Schedule III


Commercial Tort Claims


None.





